NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Allowed
2.	Claims 2-21.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the most relevant prior art is Kostrzewski (US 2014/0021239) in view of Zemlok et al. (US 2009/0114701; “Zemlok”).
Kostrzewski discloses the surgical stapling device (10).
Zemlok teaches the illuminating device (106).
However, Zemlok fails to teach an illuminating device on an exposed surface defining indicia, wherein the illuminating device being illuminated and unobstructed in both the first state of the indicia and the second state of the indicia.
Regarding claim 10, the most relevant prior art is Kostrzewski (US 2014/0021239).
It would not have been obvious to modify Kostrzewski with the limitation of the battery pack. Kostrzewski discloses a manual surgical stapling device, whereas claim 10 requires a battery pack electronic actuation. The claimed battery pack cannot be incorporated into the manual actuation system of Kostrzewski; the incorporation would render the tool of Kostrzewski inoperable.

Regarding claim 12, the most relevant prior art is Kostrzewski (US 2014/0021239) in view of Zemlok et al. (US 2009/0114701; “Zemlok”).
Kostrzewski discloses the surgical stapling device (10).
Zemlok teaches the illuminating device (106).
However, Zemlok fails to teach an illuminating device on an exposed surface defining indicia, wherein the illuminating device being illuminated and unobstructed in both the first state of the indicia and the second state of the indicia.
Regarding claim 20, the most relevant prior art is Kostrzewski (US 2014/0021239) in view of Zemlok et al. (US 2009/0114701; “Zemlok”).
Kostrzewski discloses the surgical stapling device (10).
Zemlok teaches the illuminating device (106).
However, Zemlok fails to teach an illuminating device on an exposed surface defining indicia, wherein the illuminating device being illuminated and unobstructed in both the first state of the indicia and the second state of the indicia.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731